DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Specification objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the projections on a first insulating panel and the recesses of a second insulating panel.

Claim Objections
    Claims 10, 12, 14, 15 and 16 objected to because of the following informalities: (therein, therewith). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and  13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (The disclosure does not describe/define the projections on a first insulating panel and the recesses of a second insulating panel, the projections on a first insulating panel and the recesses of a second insulating panel are not recited/defined in the disclosure).

            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re Claims 8 and 13       the term “the projections on a first insulating panel and the recesses of a second insulating panel” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear what the “the projections on a first insulating panel and the recesses of a second insulating panel” refers to, the specification does not disclose the limitation as a plurality of projection and recess.

                                                       Reference of prior art 

Herrmann et al.  (US 20110006159, FUSELAGE OF AN AIRCRAFT OR SPACECRAFT AND CORRESPONDING AIRCRAFT OR SPACECRAFT).
Dannenberg.  (US 20080185478, Line system for an aircraft).
Sabadie et al.  (US 20120012218, INTERIOR COVERING DEVICE FOR AN AIRCRAFT CABIN INCORPORATING AT LEAST ONE SYSTEM).
Lewis.  (US 4699337, Cargo handling system for aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Dannenberg and further in view of Sabadie.

Re claim 1    Referring to the figures and the Detailed Description, Herrmann discloses: 
A method for producing an aircraft fuselage, the method comprising: providing a fuselage structure, which surrounds an interior space and has an inner side facing the interior space (¶ 0030, 0031 and fig. 1 and items 1 and 22);
 providing a plurality of insulating panel (0039 and items 5), wherein each insulating panel of the plurality of insulating panels has an inner surface and an outer surface (fig. 1 and items 5);
However Herrmann fails to teach as disclosed by Dannenberg: fastening a film, which comprises electric strip conductors, to the inner surface of at least one of the plurality of insulating panel (¶ 0013); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Dannenberg teachings of fastening a film, which comprises electric strip conductors, to the inner surface of at least one of the plurality of insulating panel into the Herrmann for transmitting power and/or information.
attaching the plurality of insulating panel to the inner side of the fuselage structure for insulating the fuselage structure (Herrmann ¶ 0031 and fig. 1 and items 5 and 4).
On the other hand Herrmann, as modified above,  fails to teach as disclosed by Sabadie: providing the plurality of insulating panels with connecting devices (fig. 16, items 107, 224 and 226).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Sabadie teachings of providing the plurality of insulating panels with connecting devices into the Herrmann, as modified above,  for firmly connecting the plurality of insulating panels.
and connecting, using the connecting devices, adjacent insulating panels of the plurality of insulating panels to one another (Sabadie fig. 16, items 107, 224 and 226 and Herrmann fig. 1 and items 5).

Re claim 2    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1,  after the plurality of insulating panel are attached to the inner side of the fuselage structure, attaching a cabin wall segment to the inner side of the fuselage structure such that the plurality of insulating panel extends between the fuselage structure and the cabin wall segment (Herrmann fig. 1 items 4, 5 and 10). 

Re claim 3    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein the film is provided by a film blank comprising electrically insulating material printed with electric strip conductors (Dannenberg ¶ 0013, 0051 and fig. 2 items 12-14). 

Re claim 4    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 3, wherein the printing takes place with an inkjet printing device, wherein particles of an electrically conductive material and particles of an electrically insulating material are applied to the film blank in a predetermined pattern and subsequently fixed (Dannenberg ¶ 0013, Alternately; Patentability of a product-by-process claim is based on the product itself and does not depend on its method of production. That is, if the product in the product-by-process claim is the same as or obvious from a prior art product, the claim is unpatentable even though the prior art product was made by a different process. Therefore, no weight is given to the process recited in claim 4). 

Re claim 5    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 3, wherein, after the printing, a covering film is applied to a printed side of the film (Dannenberg ¶ 0030). 

Re claim 6    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, comprising: joining, after the film is fastened to [[each]] one or more of the plurality of insulating panels, the plurality of insulating panels together to form an insulating panel assembly, such that the inner surfaces of the insulating panels form a common surface; and connecting the electric strip conductors of adjacent films together after the plurality of insulating panels are joined together.   (Dannenberg ¶  0054-0057 and fig’s. 3, 4). 

	Re claim 8    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses:  The method according to claim 6, wherein connecting devices comprise projections and recesses, the method comprising engaging one of the projections on a first insulating panel of the plurality of insulating panels in one of the recesses of a second insulating panel of the plurality of insulating panels to secure the first insulating panel to the second insulating -3-Serial No. 16/179,211 panel, wherein the first and second insulating panels are adjacent to each other. (Sabadie fig. 16, items 107, 224 and 226 and Herrmann fig. 1 and items 5, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include projections on a first insulating panel of the plurality of insulating panels in one of the recesses of a second insulating panel to increase the connection forces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.). 

Re claim 9    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, comprising,  before the film is fastened, joining the plurality of insulating panels together to form an insulating panel assembly such that the inner surfaces of individual insulating panels of the plurality of insulating panels form a common surface, wherein the film is a common film that  is subsequently fastened to the common surface (Herrmann fig. 1 and items 5, Sabadie fig. 16, items 107, 224 and 226and Dannenberg ¶ 0054, sequence or order of the connection of two assemblies using a coupling element is disclosed in the same manner). 

Re claims 10 and 14    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein an interior of one or more of the plurality of insulating panels has ventilation lines, or recesses for ventilation lines, formed therein (Dannenberg 4-6). 

Re claim 11    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein each of the plurality of insulating panels extends between a longitudinal direction, a circumferential direction., and a thickness direction, wherein a dimension[[s]] of the plurality of insulating panels in the longitudinal direction corresponds to a distance between two adjacent frames of the fuselage structure (Herrmann fig. 2 and ¶ 0037, 0038). 

Re claim 12    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses:  An insulating panel assembly for insulating an aircraft fuselage, the insulating panel assembly comprising: a plurality of insulating panels, each of which comprises: an inner surface and an outer surface, which are opposite each other in a thickness direction of the insulating panel; [[and]] a film comprising electric strip conductors, wherein the film is fastened to the inner surface of the insulating panel; and connecting devices; -4-Serial No. 16/179,211 wherein each of the plurality of insulating panels extends in a longitudinal direction, a circumferential direction, and the thickness direction; [[and]] wherein adjacent insulating panels of the plurality of insulating panels are connected together via the connecting devices associated therewith to form the insulating panel assembly; and wherein the insulating panel assembly is configured for fastening to a fuselage structure of the aircraft fuselage by attaching the outer surface of each of the plurality of insulating panels to an inner surface of the fuselage structure of the aircraft fuselage.
(Claim 12 is similar in scope to Claims 1 and 11; therefore, Claim 12 is rejected under the same rationale as Claims 1 and 11).

	Re claim 13    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The insulating panel according to claim 12, wherein the comprise projections and recesses, wherein the projections on a first insulating panel of the plurality of insulating panels are configured to engage with a corresponding one of the recesses of a second insulating panel of the plurality of insulating panels to secure the first insulating panel to the second insulating panel, and wherein the first and second insulating panels are adjacent to each other. (Sabadie fig. 16, items 107, 224 and 226 and Herrmann fig. 1 and items 5, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include projections on a first insulating panel of the plurality of insulating panels in one of the recesses of a second insulating panel to increase the connection forces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.). 

Re claim 15    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: An aircraft comprising an aircraft fuselage, the aircraft fuselage comprising: a fuselage structure which surrounds an interior space and has an inner side facing the interior space; and a[[n]] plurality of insulating panels for insulating the fuselage structure, each of the plurality of insulating panels comprising: an inner surface and an outer surface, which are opposite each other in a thickness direction of the insulating panel; and -5-Serial No. 16/179,211 a film comprising electric strip conductors, wherein the film is fastened to the inner surface of the insulating panel; and connecting devices; wherein adjacent insulating panels of the plurality of insulating panels are connected together via the connecting devices associated therewith to form the insulating panel assembly; and wherein each of the plurality of insulating panels is fastened to the fuselage structure, such that the outer surface of each of the plurality of insulating panels is attached to the inner side of the fuselage structure (Claim 15 is similar in scope to Claim 1; therefore, Claim 15 is rejected under the same rationale as Claim 1).

Re claim 16    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: An aircraft comprising an aircraft fuselage having an insulating panel assembly for insulating the aircraft fuselage, the assembly comprising: a plurality of insulating panels, each of which comprises: an inner surface and an outer surface, which are opposite each other in a thickness direction of the insulating panel; and a film comprising electric strip conductors, wherein the film is fastened to the inner surface of the insulating panel; and connecting devices; wherein each of the plurality of insulating panels extends in a longitudinal direction, a circumferential direction, and the thickness direction; [[and]] wherein adjacent insulating panels of the plurality of insulating panels are connected together via the connecting devices associated therewith to form the insulating panel assembly; and wherein the insulating panel assembly is configured for fastening to a fuselage structure of the aircraft fuselage by attaching the outer surface of each of the plurality of insulating panels to an inner surface of the fuselage structure of the aircraft fuselage..
(Claim 16 is similar in scope to Claims 1, 11 and 12; therefore, Claim 16 is rejected under the same rationale as Claims 1, 11 and 12).

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Dannenberg and further in view of Sabadie and further in view of Lewis.

Re claim 7    Referring to the figures and the Detailed Description, Herrmann, as modified above, fails to teach as disclosed by Lewis:    The method according to claim 6, wherein, the method comprising: supporting the plurality of insulating panels on a supporting trolley while the plurality of insulating panels are joined together to form the insulating panel assembly.  using the supporting trolley to push the insulating panel assembly into the fuselage structure for attachment to the inner side of the fuselage (37, trolley to supports the insulating panel assembly).
However Herrmann, as modified above,  discloses the claimed invention except the plurality of insulating panels are joined together to form the insulating panel assembly outside of the fuselage structure.  It would have been an obvious matter of design choice to have the plurality of insulating panels are joined together to form the insulating panel assembly outside of the fuselage structure to have a more spacious place with the required equipment to better complete the joining process in an easy way, since applicant has not disclosed that joining together the insulating panel assembly outside the fuselage structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the insulating panel assembly inside the fuselage structure.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
                                    
Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642